Name: Commission Directive 94/16/EEC of 22 April 1994 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance)
 Type: Directive
 Subject Matter: foodstuff;  iron, steel and other metal industries;  deterioration of the environment;  fisheries;  agricultural activity
 Date Published: 1994-04-23

 Avis juridique important|31994L0016Commission Directive 94/16/EEC of 22 April 1994 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance) Official Journal L 104 , 23/04/1994 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 56 P. 0336 Swedish special edition: Chapter 3 Volume 56 P. 0336 COMMISSION DIRECTIVE 94/16/EC of 22 April 1994 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Directive 93/74/EEC (2), and in particular Article 6 thereof, Whereas Directive 74/63/EEC provides for regular updating of its Annexes to take account of advances in scientific and technical knowledge; Whereas the arsenic content of complete feedstuffs for fish must be altered since fish feed mainly comprises fish meal which has a natural arsenic content, this level does not represent a threat to animal or human health or the environment; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 74/63/EEC is hereby amended in accordance with the Annex hereto. Article 2 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 March 1995 at the latest. They shall immediately inform the Commission thereof. When the Member States adopt such provisions, the latter shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be laid down by the Member States. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities. Done at Brussels, 22 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 38, 11. 2. 1974, p. 31. (2) OJ No L 237, 22. 9. 1993, p. 23. ANNEX In Part A of Annex I, 'Complete feedingstuffs' in the column headed 'Feedingstuffs' and the figure '2' in the column headed 'Maximum content' opposite '1. Arsenic' are replaced by the following: "" ID="2">'Complete feedingstuffs with the exception of:> ID="3">2"> ID="2">complete feedingstuffs for fish> ID="3">4 '">